Citation Nr: 1115702	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  11-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel









INTRODUCTION

The Veteran had active service from June 1973 to June 1977.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal of an April 2010 decision, by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An April 2010 rating decision denied the Veteran's service connection claim for hypertension.  On a February 2011 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran perfected an appeal with respect to this rating decision and requested a Board hearing at his local RO.  Subsequently, in March 2011, the Veteran conveyed his desire to have a Board hearing by videoconference.  The Veteran's request for a hearing should be honored; therefore, the Board is without discretion and must remand the claim, as to provide such opportunity.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2010). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2010).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

